Citation Nr: 0202907	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2000 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, denying the reopening of a claim of 
entitlement to service connection for post-traumatic stress 
disorder.

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development simultaneous 
with the issuance of this decision on the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  Specifically, the Board is seeking to develop the 
veteran's alleged in-service stressors by requesting morning 
reports for the 92nd Engineering Battalion during the months 
of July and August 1969 from the Department of the Army.  
When the development is completed, the Board will notify the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099-3,105 (Jan. 23 2002) (to be codified at 38 C.F.R. 
§ 20.903).  The Board will then wait for, and review, a 
response to the notice and, thereafter, prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  In March 1988, the RO denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.

3.  In September 1995, the RO denied reopening the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.

4.  The evidence associated with the claims file subsequent 
to the RO's September 1995 decision bears directly and 
substantially upon the matter under consideration, is neither 
cumulative or redundant, and by itself or in connection with 
previously submitted evidence, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision, in which the RO 
denied reopening the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2. New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The RO last denied this claim in April 2000, and veteran 
appealed this decision. 

While the appeal was pending, Congress passed legislation 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, as explained below, prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA.  
Accordingly, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In the statement of the case and supplemental statements of 
the case issued during the pendency of the appeal, the RO 
provided the veteran and his representative notice of the 
information, medical evidence and lay evidence necessary to 
substantiate the veteran's claim.  In addition, after the 
veteran filed his claim, the RO obtained and associated with 
the claims file all relevant records identified by the 
veteran as being pertinent to his claim.  The RO then 
provided the veteran an opportunity to present argument by 
appearing and testifying before the Board.  The veteran took 
advantage of this opportunity by testifying at a 
videoconference hearing held before the Board in November 
2001.  During this hearing, the veteran submitted four 
volumes of bound medical records, including copies of his 
Social Security Administration claims file, a letter brief 
prepared by his representative, a claims file summary 
prepared by the veteran, a copy of a request for morning 
reports and after-action reports signed by the veteran in 
July 1999, and a copy of a report titled Combined Action and 
U.S. Marine Experiences in Vietnam 1965-71.  Along with this 
submission of evidence, the veteran submitted a signed 
waiver of RO review and a request for the Board to consider 
all new evidence in support of, and to make a determination 
on, his claim.  

In a rating decision dated March 1988, the RO denied service 
connection for post-traumatic stress disorder, finding that 
such a disorder was not substantiated as there was no 
evidence of combat or the identification of a specific 
stressor.  Although the veteran was notified of this decision 
and of his procedural and appellate rights, he did not appeal 
the decision.  It is thus final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

In May 1995, the veteran again claimed service connection for 
a nervous condition.  In support of his claim, he submitted 
medical evidence dated in July 1988, which contained a 
diagnosis of post-traumatic stress disorder.  

In August 1995, the veteran underwent a VA examination, 
during which he reported being bothered by everything during 
his service in the Republic of Vietnam.  Although the 
examiner was not able to diagnose post-traumatic stress 
disorder because the veteran did not relate a specific 
stressor or specific intrusive thoughts that related to his 
activity during the Vietnam conflict, he opined that the 
veteran probably had post-traumatic stress disorder but was 
trying very hard to control his memories and his expression 
of those memories.

Given the lack of a verified stressor, the RO found that the 
veteran had not submitted new and material evidence 
sufficient to warrant a change in the previous denial of 
service connection for post-traumatic stress disorder.  
Although the veteran was notified of this decision and of his 
procedural and appellate rights, he did not appeal the 
decision.  Consequently, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The veteran again seeks to reopen his claim for service 
connection for post-traumatic stress disorder.  New and 
material evidence must be submitted to reopen a previously 
and finally denied claim.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
Under the former version of 38 C.F.R. § 3.156(a), which is 
applicable to the veteran's claim to reopen, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself and 
in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a) (effective August 29, 2001)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether the VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in September 1995.  As stated above, at the time of 
the September 1995 rating decision, the evidence of record 
included a diagnosis of post-traumatic stress disorder, but 
not a verified stressor as the veteran had not related a 
specific stressful incident.  Since that time, the veteran 
has testified before the Board that he was attached to the 
92nd Engineering Battalion while serving in the Republic of 
Vietnam, and that he had an occupational specialty of 
plumber, but performed various duties other than plumbing 
throughout his stay in Vietnam.  He has stated that he was 
present in a combat zone in July and/or August of 1969, and 
witnessed rocket attacks in Long Binh and Vung Tau, that he 
saw a friend nick-named "Jack," whose real name was a long 
Polish name, get injured when his truck convoy hit a mine, 
and that he participated in the very stressful work of 
minesweeping for approximately one month.  In support of his 
claim, he has submitted medical records showing treatment for 
symptoms of post-traumatic stress disorder.

The Board finds that the evidence submitted by the veteran or 
otherwise associated with the claims folder since the 
September 1995 rating decision is new.  This evidence is 
neither cumulative, nor redundant.  The Board also finds that 
the evidence is material as it bears directly and 
substantially upon the issue on appeal and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  The Board bases this finding 
on the fact that the new evidence, specifically, the 
veteran's hearing transcript, contains specifics of the 
alleged in-service stressors, the absence of which was the 
basis for the RO not undertaking further development to 
verify the stressors and denying the veteran's claim. 

Having determined that new and material evidence has been 
submitted to reopen the previously denied claim, the Board 
must now decide the claim of entitlement to service 
connection for post-traumatic stress disorder.  As mentioned 
in the Introduction section above, this matter requires 
additional development, which is simultaneously being 
undertaken by the Board pursuant to the recent development 
authority granted in 67 Fed. Reg. 3099 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened, and to this extent only, granted.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

